—Judgment, Supreme Court, New York County (Martin Rettinger, J.), rendered January 12, 1993, convicting defendant, after a jury trial, of robbery in the second degree, and sentencing him to a term of 11/2 to 41/2 years, unanimously affirmed.
The trial court properly admitted testimony, with limiting instructions, regarding defendant’s participation in an encounter with an individual that occurred immediately prior *23to the charged robbery, on the ground that the incident called the attention of certain of the People’s witnesses to defendant, and thus was highly relevant to the contested issue of identification in the present circumstances involving fast-paced group activity (see, People v Gines, 36 NY2d 932; see also, People v Garcia, 189 AD2d 587, lv denied 81 NY2d 885).
Defendant’s present claim of error in connection with the police testimony regarding pedigree information given by defendant and a co-indictee is unpreserved, for lack of a sufficiently specific objection, and, in any event, without merit, because the evidence was relevant under the circumstances of the case. Concur—Milonas, J. P., Wallach, Kupferman, Ross and Williams, JJ.